Case 1:19-cv-02188-DDD-SKC Document 17-1 Filed 08/07/19 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-2188-DDD-SKC

   ANDREW FINKELSTEIN,

           Plaintiff,
   v.

   CALIX, INC., a Delaware corporation

           Defendant


                              ORDER GRANTING
        DEFENDANT’S UNOPPOSED MOTION FOR LEAVE TO FILE COMPLAINT AND
                       EXHIBITS THERETO AS RESTRICTED


           The Court, having considered the assented-to motion of Defendant for leave to file under

   “Restricted” status the complaint in this matter, and Exhibits A and B thereto, GRANTS the motion

   and ORDERS as follows:

           The Complaint, and Exhibits A and B thereto, found at Doc. 1-1, and Doc. 5, shall be

   maintained on the docket in this matter under Level 1 restricted access.


           SO ORDERED.

           Dated this ____ day of August, 2019

                                                        BY THE COURT:

                                                        ___________________________________
